        Case 1:19-mc-00145-TSC Document 203 Filed 08/19/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

____________________________________
In the Matter of the                    )
Federal Bureau of Prisons’ Execution    )
Protocol Cases,                         )
                                        )            Case No. 19-mc-145 (TSC)
LEAD CASE: Roane et al. v. Barr         )
                                        )
THIS DOCUMENT RELATES TO:               )
                                        )
Vialva v. Barr et al., 20-cv-1693 (TSC) )
____________________________________)


       PLAINTIFF CHRISTOPHER VIALVA’S RESPONSE TO PLAINTIFF
  KEITH NELSON’S EMERGENCY MOTION FOR ENTRY OF FINAL JUDGMENT

       Plaintiff Christopher Vialva, by and through counsel, submits the following response to the

Court’s Show Cause Order entered August 18, 2020. Counsel are directed to address issues raised

by Plaintiff Keith Nelson’s Emergency Motion for Entry of Final Judgment, document number 196,

and the Defendants’ opposition to Mr. Nelson’s motion, document number 198. For the following

reasons, Mr. Vialva does not object to the entry of partial, final judgment as to Count II of the

Amended Complaint, document number 92.

       Mr. Vialva filed a Complaint challenging the Constitutionality of the lethal injection

procedures announced by the Defendants. Complaint, Case No. 20-CV-01693-TSC, Document No.

1, filed 06/24/2020. The issues and arguments presented by Mr. Vialva were substantively

indistinguishable from the contentions presented in the Amended Complaint filed in this

consolidated action. Accordingly, a Notice was filed identifying Mr. Vilava’s civil action as a case

related to the instant action. Notice of Related Case, id., Document No. 7, filed 07/09/2020.
        Case 1:19-mc-00145-TSC Document 203 Filed 08/19/20 Page 2 of 9




       A motion to consolidate Mr. Vialva’s Complaint with this action was filed and granted.

Order, Case No. 20-CV-01693-TSC, Document No. 14, filed 08/12/2020. The request for

consolidation was based, inter alia, on a notice served July 31, 2020 by Defendant Carvajal through

Defendant Watson, apparently at the direction of Defendant Barr, advising Mr. Vialva that he will

be executed by lethal injection September 24, 2020. No stay has been entered that would forestall

Mr. Vialva’s execution. Mr. Vialva remains at imminent risk of being executed under the protocol

challenged in this action. In this respect, Mr. Vialva’s procedural posture is identical to Mr.

Nelson’s.

       During the status conference conducted by telephone August 14, 2020, Mr. Vialva joined

in Mr. Nelson’s Emergency Motion to Expedite Trial, filed July 31, 2020, document number 174.

Consistent with that position, Mr. Vialva adopts the arguments advanced in Mr. Nelson’s Emergency

Motion for Final Judgment and joins in his request.

       Allowing the opportunity to appeal the Order dismissing Count II of the Amended complaint

will afford “timely justice.” Serv. Employees Int’l Union Nat’l Indus, Pension Fund v. Sci. &

Commercial Sys. Corp., 249 F. Supp. 3d 130, 134-35 (D.D.C. 2017). Mr. Vialva’s execution is

scheduled for September 24, 2020. Absent an opportunity to seek an expedited appeal of the Order,

Mr. Vialva will be executed before the Eighth Amendment claim is fully adjudicated. For the

foregoing reasons, Plaintiff Christopher Vialva respectfully joins in Mr. Nelson’s request that this

Court enter partial, final judgment on Count II of the Amended Complaint.




                                                 2
         Case 1:19-mc-00145-TSC Document 203 Filed 08/19/20 Page 3 of 9




                                               Respectfully submitted,

                                               /s/ Susan M. Otto
                                               SUSAN M. OTTO
                                               Okla. Bar #6818 (admitted pro hac vice)
                                               Federal Public Defender Western District of Oklahoma
                                               215 Dean A. McGee Avenue, Suite 109
                                               Oklahoma City, OK 73102
                                               Telephone (405) 609-5930 Facsimile (405) 609-5932
                                               Electronic Mail Service: Susan_Otto@fd.org

                                               Michael F. Williams, P.C.
                                               KIRKLAND & ELLIS LLP
                                               1301 Pennsylvania Avenue, NW
                                               Washington, DC 20005
                                               Telephone (202) 389-5123 Facsimile (202) 389-5200
                                               Electronic Mail Service: mwilliams@kirkland.com

                                               Counsel for Plaintiff Christopher André Vialva



                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 19, 2020, I caused a true and correct copy of the foregoing
to be served on all counsel of record via the Court's CM/ECF system. Pursuant to this Court's August
20, 2019 Order, below is a list of all counsel of record (as most recently identified in the signature
pages of the Consolidated Amended Complaint, ECF No. 92):


Alan E. Schoenfeld (admitted pro hac vice)
Ryan M. Chabot (admitted pro hac vice)
WILMER CUTLER PICKERING HALE AND DORR LLP
7 World Trade Center
250 Greenwich Street
New York, New York 10007
(212) 230-8880
Alan.Schoenfeld@WilmerHale.com
Ryan.Chabot@WilmerHale.com
Counsel for Wesley I. Purkey




                                                  3
        Case 1:19-mc-00145-TSC Document 203 Filed 08/19/20 Page 4 of 9




Andres C. Salinas (DC Bar No. 156118)
WILMER CUTLER PICKERING HALE AND DORR LLP
1875 Pennsylvania Avenue NW
Washington, DC 20006
(202) 663-6289
Andres.Salinas@WilmerHale.com
Counsel for Wesley I. Purkey

Joshua C. Toll
D.C. Bar No. 463073 King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O'Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net
Counsel for Plaintiff Anthony Battle

Ginger D. Anders (Bar No. 494471)
Jonathan S. Meltzer (Bar No. 888166546)
Brendan Gants (Bar No. 1031419)
MUNGER, TOLLES & OLSON LLP
1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100
Counsel for Plaintiff Brandon Bernard

Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email - alex_kursman@fd.org
Counsel for Plaintiff Alfred Bourgeois




                                              4
        Case 1:19-mc-00145-TSC Document 203 Filed 08/19/20 Page 5 of 9




Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email - joseph_luby@fd.org
Counsel for Plaintiff Chadrick Fulks

Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429 .1320
Counsel for Plaintiff Orlando Hall

Scott W. Braden
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
Scott_Braden@fd.org

Jennifer Ying (DE #5550)
Andrew Moshos (DE #6685)
MORRIS, NICHOLS, ARSHT & TUNNELL LLP
1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
(302) 658-9300
jying@mnat.com
amoshos@mnat.com
Counsel for Plaintiff Norris G. Holder, Jr.

Jon Jeffress
KaiserDillon PLLC
1099 14th Street NW
8th Floor West
Washington, DC 20005
Telephone - 202-640-2850
Email - jjeffress@kaiserdillon.com
Counsel for Plaintiff Dustin Lee Honken
Timothy Kane, Assistant Federal Defender

                                              5
        Case 1:19-mc-00145-TSC Document 203 Filed 08/19/20 Page 6 of 9




Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email - timothy_ kane@fd.org
Email- shawn_nolan@fd.org
Counsel for Plaintiff Dustin Lee Honken

Donald P. Salzman (D.C. Bar No. 479775)
Charles F. Walker (D.C. Bar No. 427025)
Steven M. Albertson (D.C. Bar No. 496249)
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005
(202) 371-7983
donald.salzman@skadden.com
Counsel for Plaintiff Corey Johnson

David S. Victorson
Hogan Lovells US LLP
Columbia Square
555 13th Street NW
Washington, DC 20004
(202) 637-5600
(202) 637-5910 (fax)
david.victorson@hoganlovells.com

Pieter Van Tol (admitted pro hac vice)
Hogan Lovells US LLP
390 Madison Avenue
New York, NY 10017
(212) 918-3000
(212) 918-3100 (fax)
pieter.vantol@hoganlovells.com
Counsel for Plaintiff Daniel Lewis Lee




                                              6
        Case 1:19-mc-00145-TSC Document 203 Filed 08/19/20 Page 7 of 9




Kathryn L. Clune
Crowell & Moring LLP
1001 Pennsylvania Avenue NW
Washington D.C. 20004-2595
(202) 624-2705
kclune@crowell.com

Harry P. Cohen (pro hac vice application pending)
Michael K. Robles (pro hac vice application pending)
James Stronski (pro hac vice application pending)
Crowell & Moring LLP
590 Madison Avenue New York, NY 10022
(212) 223-4000 (212) 223-4134(fax)
hcohen@crowell.com
mrobles@crowell.com
jstronski@crowell.com

Jon M. Sands (pro hac application to be filed)
Dale A. Baich (pro hac application to be filed)
Jennifer M. Moreno
Federal Public Defender
District of Arizona
850 West Adams Street, Suite 201
Phoenix, Arizona 85007
602-382-2816
602-889-3960 (fax)
dale_ baich@fd.org
jennifer _ moreno@fd.org
Counsel for Plaintiff Keith Nelson

Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
Telephone - 215-928-0520
Email - timothy_ kane@fd.org
Email - shawn _ nolan@fd.org
Counsel for Plaintiff Jeffrey Paul




                                                  7
        Case 1:19-mc-00145-TSC Document 203 Filed 08/19/20 Page 8 of 9




Paul F. Enzinna
D.C. Bar No. 421819
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
202.753.5553
Counsel for Plaintiff James H Roane, Jr.

Amy Karlin
Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854
Counsel for Plaintiff Julius O. Robinson

Gerald W. King, Jr. Ga. Bar No. 140981
Jeffrey Lyn Ertel Ga. Bar No. 249966
FEDERAL DEFENDER PROGRAM, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
404-688-7530 (fax) 404-688-0768
Gerald_ King@fd.org Jeff_Ertel@fd.org

Stephen Northup
VSB #16547
Troutman Sanders LLP
P.O. Box 1122
Richmond, Virginia 23218-1122
(804) 697-1240
(fax) (804) 698-5120
steve.northup@troutmansanders.com

Frederick R. Gerson VSB #39968
Bank Of America Center
1111 East Main Street, 16th Floor Richmond,
Virginia 23219
(804) 482-1121
fgerson@dagglaw.com
Counsel for Richard Tipton, III




                                              8
        Case 1:19-mc-00145-TSC Document 203 Filed 08/19/20 Page 9 of 9




Evan Miller (DC Bar # 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com
Counsel for Bruce Webster

Jean Lin
Jonathan Kossak
Christen C. Handley
Trial Attorneys
Civil Division
Federal Programs Branch
Civil Division, Department of Justice
1100 L Street, N.W.
Washington, DC 20005
Jean.lin@usdoj.gov
Jonathan.kossak@usdoj.gov
Cristen.handley@usdoj.gov
Counsel for Defendants




                                    /s/Susan M. Otto
                                    Counsel for Christopher André Vialva




                                             9
